FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   November 14, 2014
                                                 PUBLISH           Elisabeth A. Shumaker
                                                                       Clerk of Court
                          UNITED STATES COURT OF APPEALS

                                         TENTH CIRCUIT


 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 v.

 ADRIAN HERNANDEZ,

           Defendant.                                       No. 13-1453

 ---------------------------------------------

 MIGUEL R. VELASCO,

        Attorney - Appellant.


                        Appeal from the United States District Court
                                for the District of Colorado
                            (D.C. No. 1:12-CR-00022-MSK-4)


Submitted on the briefs*:

Miguel R. Velasco, Commerce City, Colorado, Appellant-Attorney, on the briefs.

John F. Walsh, United States Attorney, and J. Bishop Grewell, Assistant United States
Attorney, Denver, Colorado, for Plaintiff-Appellee.




       *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Before GORSUCH, Circuit Judge, SENTELLE, Senior Circuit Judge,** and MURPHY,
Circuit Judge.


SENTELLE, Senior Circuit Judge.



          The District Court sanctioned the defense attorney in the underlying criminal case

for contempt. The attorney appeals, arguing that the Court erred in conducting the

contempt proceeding as direct contempt, rather than following the more protective

proceedings applicable to indirect contempt. Upon review, we conclude that the District

Court committed no reversible error, and for the reasons more fully set out below, we

affirm.

                                       BACKGROUND

          This case arises out of the criminal proceeding, United States v. Adrian

Hernandez, No. 12-cr-00022 (D. Colo.). Hernandez pleaded guilty to two counts of an

indictment charging conspiracy to distribute a controlled substance and was sentenced to

concurrent terms of sixty months in prison. Hernandez did not appeal from that

judgment. However, the District Court also found his attorney, Miguel Ramon Velasco,

in contempt of court and imposed a monetary sanction. Velasco appeals from the District

Court’s judgment finding him in contempt.

          In the underlying criminal proceedings, on the day before a scheduled hearing for


          **
         The Honorable David B. Sentelle, Senior United States Circuit Judge for the
District of Columbia Circuit, sitting by designation.

                                                2
his client’s change of plea, appellant filed a motion for continuance, citing a problem with

a computer that hampered translation of the plea. The Court granted this motion.

Appellant appeared with his client, who entered a plea of guilty on a new date agreed to

by the parties.

       A sentencing hearing was scheduled for a date two months later. Again Velasco

filed a motion to continue one day before the scheduled hearing, citing competing

scheduling of other hearings and that he had been unsuccessful in finding substitute

counsel. The Court granted the motion but directed the parties to agree on a new

sentencing date and ordered that “[n]o further motions to continue will be granted.” Text

Order, ECF No. 192. By order of May 30, 2013, the Court set the sentencing hearing on

the date of August 7, 2013, as agreed by the parties. Text Order, ECF No. 193.

       Despite the Court’s order, at the end of July, ten days before the scheduled

sentencing date, Velasco filed a further motion for continuance. This time he offered as a

reason for the continuance that:

       Non-refundable family travel accommodations have been made and the family
       cannot make other plans due to the start of school. The undersigned’s family has
       foregone travel plans for the past several years due to the demands of the
       undersigned’s immigration practice. Previous plans for travel this summer had to
       be cancelled.

App. at 52. Velasco further asserted that his client did not agree to substitute counsel

attending the hearing and therefore wanted the matter continued until Velasco would be

present. The Court, consistent with its prior announcement that no further continuance

would be entertained, denied the motion. Order, ECF No. 195. Velasco emailed

                                             3
government counsel to advise that he did not plan on being in court on the scheduled date

and that he would attempt to arrange for substitute counsel. Substitute counsel appeared

without the agreement of the client. At the client’s request, the substitute counsel made

an oral motion for continuance, and sought, unsuccessfully, to limit his appearance to the

current sentencing hearing.

       The Court, apparently recognizing the impact of these events on the rights of the

defendant, agreed to reschedule the sentencing, and directed that Velasco be present to

show cause why he should not be held in contempt of court. At the show cause hearing,

after hearing from Velasco, the Court found that Velasco had knowingly scheduled a

vacation over the time period when the hearing was set, even while being aware of the

Court’s prior directive that the case would not be further continued. The Court further

found that Velasco had conferred with the client and learned that the client would not be

satisfied with substitute counsel at the hearing, that he did not have the client’s

permission to have substitute counsel appear on his behalf, and that substitute counsel

was not authorized by the Court to enter an appearance. The Court further found that

Velasco did not appear at a hearing which he knew was scheduled and had not been

continued. The Court therefore held Velasco in contempt of court and imposed a sanction

of $2000. The Court expressly asked Velasco, “Any need for clarification or further

explanation?” Velasco responded, “No, Your Honor.” Supp. App. at 22.

       The next day, September 27, 2013, Velasco filed a motion for reconsideration, or

in the alternative, to alter, amend, or grant relief from the judgment. In support of the

                                              4
motion, Velasco added the additional fact that the client’s brother had agreed to the

appearance of substitute counsel. App. at 15–18. He offered no reason why the client’s

brother would be authorized to make that agreement on behalf of the defendant. On

November 1, 2013, the Court entered an opinion and order denying relief and reaffirming

the finding of contempt.

                                      Appellant’s Argument

          Although appellant sets forth five alleged issues for review, all principally rest on

his assumption that the Court erred by employing the summary contempt procedures of

Fed. R. Crim. Pro. 42(b) applicable to direct contempt rather than affording him the full

panoply of notice-and-hearing procedures available under Rule 42(a) applicable to

indirect contempt. For the reasons set forth below, we conclude that the District Court

committed no reversible error in entering its holding of contempt, and we will therefore

affirm.

                                           ANALYSIS

          Appellant proceeds on the assumption that the appropriate “standard of review” is

“abuse of discretion.” Appellant’s Br. at 10 (citing In re Contempt Order, 441 F.3d 1266,

1267 (10th Cir. 2006), and Rodriguez v. IBP, Inc., 243 F.3d 1221, 1231 (10th Cir. 2001)).

The United States agrees that “[n]ormally, the decision to use Rule 42’s ‘summary

contempt procedures instead of [its] notice-and-hearing procedures’ is reviewed for an

abuse of discretion.” Appellee’s Br. at 11 (quoting In re Ellenbogen, 72 F.3d 153, 157

(D.C. Cir. 1995)). However, the United States contends, and we agree, that the standard

                                                 5
of review is governed by United States v. Turrietta, 696 F.3d 972 (10th Cir. 2012).

Turrietta reiterated the “familiar” principle that a “‘right of any sort may be forfeited by

the failure to make timely assertion of the right before a tribunal having jurisdiction to

determine it.’” Id. at 976 (quoting United States v. Olano, 507 U.S. 725, 731 (1993)

(internal punctuation and further citations omitted)). In the record before us, it is plain

that appellant did not assert his claimed right to the further procedural safeguards in the

District Court. “Accordingly, we review only for plain error.” Turrietta, 696 F.3d at 976.

       To obtain relief under the plain error standard, appellant must meet a four-part test.

He must establish that “the district court (1) committed error, (2) the error was plain, and

(3) the plain error affected his substantial rights.” Id. If appellant establishes these three

factors, the Court of Appeals “may exercise discretion to correct the error if it (4)

‘seriously affects the fairness, integrity, or public reputation of judicial proceedings.’” Id.

(quoting United States v. Cordery, 656 F.3d 1103, 1105 (10th Cir. 2011)). Velasco’s

allegations of error do not survive this four-part test. His argument fails at the second

step because it is not plain that his contempt was indirect rather than direct. Further, even

if appellant had met the requirements of the first three steps, the procedures actually

employed by the District Court did not result in a miscarriage of justice so that the fourth

element is not met either.

                      Appellant’s Contempt Was Not Plainly Indirect

       Because appellant’s assignments of error rest on the assumption that the trial court

improperly employed the summary procedure available for the adjudication of direct

                                               6
contempt, rather than the more protective procedure for indirect contempt, and because

we are reviewing the record for plain error, we will briefly examine the difference

between the two types of contempt in order to determine whether the contempt in

question was plainly indirect. The Supreme Court has long held that the trial court must

afford “basic due process procedural safeguards” in cases of indirect contempt. In re

Oliver, 333 U.S. 257, 274 (1948) (citing Cooke v. United States, 267 U.S. 517 (1925)).

Those necessary procedures are set forth in Fed. R. Crim. Pro. 42(a):

             (1) Notice. The court must give the person notice in open court, in an order
       to show cause, or in an arrest order. The notice must:
                    (A) state the time and place of the trial;
                    (B) allow the defendant a reasonable time to prepare a defense; and
                    (C) state the essential facts constituting the charged criminal
             contempt and describe it as such.

However, the rules further provide that a district judge “may summarily punish a person

who commits criminal contempt in its presence if the judge saw or heard the

contemptuous conduct and so certifies . . . .” Fed. R. Crim. Pro. 42(b). This distinction

was recognized by the Supreme Court before the adoption of the current rules. In Oliver,

the Court stated, “[C]ourts have long exercised the power summarily to punish certain

conduct committed in open court without notice, testimony or hearing.” 333 U.S. at 274

(citing In re Terry, 128 U.S. 289 (1888)). Therefore, to establish that the District Court

committed plain error, appellant would need to show that his contempt fell within the

category governed by Rule 42(a) rather than 42(b).

       As we suggested above, appellant’s arguments rest generally on the assumption


                                             7
that the alleged contempt was indirect, as it did not “occur[] in the presence of the Court.”

Appellant’s Br. at 12. As we further suggested, appellant never raised this issue in the

District Court. In his brief, appellant asserts three places in the record in which he claims

to have raised the issue. We reviewed the record and determine that in none of these did

he in fact do so. Conspicuously, he asserts that “this issue was raised orally” by him in

the hearing following the sentencing of the criminal defendant. We have reviewed the

transcript of that hearing, and find no such raising of the issue. Velasco offered the Court

excuses and apologies for his behavior, but never mentioned the distinction between

direct and indirect contempt. Indeed, after the entry of the oral sanction order, the Court

asked, “Any need for clarification or further explanation?” Supp. App. at 22. Velasco

replied, “No, Your Honor.”

       He further claims to have raised the issue in his motion for reconsideration. Again,

we have reviewed the record document and discern that it contains reiteration and

amplification of his apology and explanation, but no reference to the distinction between

direct and indirect contempt. Finally, he asserts that the issue was raised in his reply

(apparently meaning his reply to the government’s response to defendant’s motion for

reconsideration). Again, we reviewed the document, which again reiterates his regrets,

apologies, and excuses, but never mentions the critical distinction he raises before this

Court. Therefore, it remains our conclusion that the appropriate standard of review is

plain error, which we will apply unless we determine that the conduct constituting the

contempt was clearly indirect.

                                              8
       Appellant relies on our decision in In Re Contempt Order, 441 F.3d 1266 (10th

Cir. 2006), for the proposition that an attorney’s absence from court is clearly not direct

contempt. However, we do not find that decision to establish with clarity that the district

judge erred in the present controversy. In Re Contempt concerned a magistrate judge’s

punishment of an Assistant United States Attorney for being tardy by five minutes to a

hearing. As appellant argues, the In Re Contempt Court held that this five-minute

absence from the hearing did not constitute direct contempt. It did not hold that an

attorney’s absence could never constitute direct contempt. In that opinion, we observed

that “the facts in the record do not suggest that his mere absence was part of a series of

larger events suggesting a conscious disregard of the court’s procedures.” Id. at 1268.

We further noted that

       there is absolutely no indication that [the attorney’s] tardiness . . . constituted
       “misbehavior” that obstructed the administration of justice . . . particularly when
       [the attorney] was ready to proceed with the government’s detention position when
       requested by the court.

Id. (citations omitted). We finally observed that the “judge never asked [the attorney]

what reason, if any, he had for his late arrival . . . .” Id. We also added that “we find it

more than a little peculiar to punish without the faintest idea of what the precipitating

cause of the [absence] may be.” Id. at 1268–69.

       In short, it is not “plain,” as required in the second element of plain error analysis,

that our decision in In Re Contempt Order governs the present case. In reaching this

conclusion, we further observe that the In Re Contempt decision cited and relied on a


                                               9
decision of the Fifth Circuit in United States v. Onu, 730 F.2d 253 (1984). While it is

true, as appellant argues, that the Fifth Circuit stated that “a lawyer’s failure to attend

court is not a contempt in the presence of the court,” that is not the end of the decision.

The Onu Court went on to observe that

       [i]t is at least possible that in some instances of absence or tardiness the reason
       may be known to the court. Counsel may advise the court that he will not appear
       for a certain reason or he may advise the court why he was absent. In such
       instances, it may be that all the procedures [applying to indirect contempt] need
       not be followed.

Id. at 256 n.5. On the record before us, by contrast, the judge knew precisely why the

attorney failed to appear. The record reflected and the judge recited in her order that he

had planned to miss the hearing and did so based on travel arrangements that he made

while aware of the scheduled hearing, on a date as to which he had consented, and that his

client did not consent to substitute counsel. It was plain to her, and to us from the record,

that his absence was not justified and was in disregard of its effect on the proceedings of

the Court. Neither In Re Contempt Order nor Onu support the proposition that this was

clearly indirect contempt. In short, we conclude that under the standard set forth in

Turrietta, the allegation of error not having been raised with the District Court, and the

error not being plain, appellant is not entitled to relief.

                The Alleged Error Does Not Affect the Fairness, Integrity,
                      or Public Reputation of Judicial Proceedings

       Finally, we also conclude that even if appellant’s allegation of error survives the

first three steps of plain error review, we would nonetheless grant no relief. Appellant in


                                               10
fact had the benefit of procedures which essentially protected his rights as if the Court

had followed Rule 42(a). He was given notice of the hearing and the opportunity to show

cause. The Court expressly asked if he had anything further to add, and he replied that he

did not.

       Further, the Court entertained appellant’s motion for reconsideration, in which he

presented no forecast of evidence that would have relieved him of the contempt citation.

App. at 43–44. We note in this connection that appellant’s fifth assignment of error

alleges rather cryptically that “the District Court by granting in part the Motion for

Reconsideration found reasonable doubt which is sufficient to set aside the Contempt

order.” Appellant’s Br. at 4. We are not certain what appellant means by this language,

but we have reviewed the Court’s order on reconsideration and find nothing which

supports relief. The only extent to which the Court “grant[ed]” the motion for

reconsideration reads as follows: “Mr. Velasco’s Motion for Reconsideration . . . is

GRANTED IN PART, insofar as the Court has reconsidered its findings of contempt in

light of the additional information and argument presented by Mr. Velasco, and DENIED

IN PART, insofar as the Court, . . . upon reconsideration, nevertheless adheres to its

initial determination finding Mr. Velasco in contempt of court.” App. at 43–44.

       This language in the concluding paragraph of the order follows the Court’s

reiteration and explanation of its reasons for the original finding of contempt. All the

Court did by “granting in part” the motion for reconsideration was provide Mr. Velasco a

further opportunity to make his case, further underscoring our decision that we will not,

                                             11
under the fourth step of plain error review, grant the relief.

       For the reasons set forth above, the decision of the District Court is affirmed.




                                              12